Citation Nr: 0402404	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-02 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for loss of vision.

2.  Entitlement to service connection for loss of hearing.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Whether there is new and material evidence to reopen a 
claim for service connection for a gastrointestinal disorder.


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1952 to June 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

This remand addresses the issues of service connection for 
loss of vision, loss of hearing, and residuals of a head 
injury.  The issue of whether there is new and material 
evidence to reopen the claim for a gastrointestinal disorder 
is deferred pending completion of the Remand.


REMAND

The veteran alleges that he has headaches following a head 
injury in service, loss of vision following eye problems in 
service, and hearing loss from exposure to gunfire in 
service.  Service medical records show that he had 
conjunctivitis in April 1953 and had a scalp laceration in 
June 1952.  While there are medical records and VA 
examinations subsequent to service, the veteran has not been 
specifically examined for a visual disorder, residual of a 
head injury, or any hearing loss.  A VA examination should be 
ordered to address matters that require medical knowledge.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  
Specifically, the RO should obtain a VA examination 
addressing whether there is a relationship between any of the 
disabilities claimed by the veteran and his military service.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.  VA will notify the appellant if 
further action is required on the appellant's part.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded neurological, 
ophthalmologic, and audiological 
examinations.  The claims folder should 
be made available to the examiners for 
review in conjunction with the 
examination, and the examiners should 
acknowledge such review in the 
examination reports.

After examination of the veteran, review 
of his pertinent medical history and 
assertions, and consideration of sound 
medical principles, the respective 
examiners should render opinions, with 
respect to any diagnosed pathology, as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the disorder is 
etiologically related to disease or 
injury during the veteran's active 
military service.  Attention is invited 
to service medical records showing scalp 
laceration in June 1952, conjunctivitis 
in April 1953,   All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in legible reports.

2.  The veteran should be invited to 
submit "any evidence in [his] possession 
that pertains to the claim[s]."  
38 C.F.R. § 3.159(b) (2003).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefits sought on appeal 
remain denied, the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.   Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


